      Case 2:19-cv-00303-RSP Document 1 Filed 09/03/19 Page 1 of 2 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 BRANDY FERRER,                                 §
                                                §
        Plaintiff,                              §
                                                §
 v.                                             §
                                                              Case No. 2:19-cv-00193-RSP
                                                §
 NATIONAL GENERAL INSURANCE                     §
 COMPANY,                                       §
                                                §
        Defendant.                              §

                                             ORDER

         Before the Court is Plaintiff’s and Defendant’s Agreed Motion to Sever and Abate (Dkt.

No. 16), which seeks to sever and abate Plaintiff’s claims (1) a declaratory judgment, (2)

violations of the Texas Insurance Code, (3) bad faith, and (4) violations of the Texas Deceptive

Trade Practices-Consumer Protection Act until a determination of the underinsured motorist’s

liability and the insured’s damages are established. The Court directed Plaintiff to file a

supplemental motion attaching an complaint stating only the claims that the parties desire to pursue

in the severed action. (Dkt. No. 18). Plaintiff filed a notice indicating it was unopposed to the

motion to sever and abate (Dkt. No. 19) and attached an Original Complaint For Extra-

Contractual Causes of Action (Dkt. No. 19-1) to be severed into a separate action and

abated. After consideration, the Court GRANTS the parties’ agreed motion to sever and abate

(Dkt. No. 16) and accepts Plaintiff’s notice (Dkt. No. 19).

         The claims in Plaintiff’s Original Complaint For Extra-Contractual Causes of Action

(Dkt. No. 19-1) are hereby SEVERED and STAYED pending a determination of the

underinsured motorist’s liability and the insured’s damages. Plaintiff is ORDERED to file

an amended complaint within 10 days setting forth only the claims being pursued in this action

                                                 1
  Case 2:19-cv-00303-RSP Document 1 Filed 09/03/19 Page 2 of 2 PageID #: 2



at this time. (See Dkt. No. 18). The September 4, 2019 hearing on the parties’ agreed motion

to sever and abate is hereby cancelled.
       SIGNED this 3rd day of January, 2012.
      SIGNED this 3rd day of September, 2019.




                                                  ____________________________________
                                                  ROY S. PAYNE
                                                  UNITED STATES MAGISTRATE JUDGE




                                            -2-
